IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-60409
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROY GREEN,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                        USDC No.4:93-CR-133-B-O
                          --------------------
                              June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Roy Green, federal prisoner # 09940-042, has filed a motion

to proceed in forma pauperis (IFP) in the appeal of the denial of

his motion to correct his sentence, brought pursuant to 18 U.S.C.

§ 3742(a).     That statute does not authorize a postconviction

motion challenging conviction and sentence.      Green has failed to

raise any nonfrivolous issues for appeal.       See United States v.

Boutwell, 896 F.2d 884, 889-90 (5th Cir. 1990)(one-judge order).

Accordingly, his motion to proceed IFP on appeal is DENIED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-60409
                               -2-

Because Green’s appeal is frivolous, it is DISMISSED.   See 5TH

CIR. R. 42.2.